Title: To Thomas Jefferson from John Rutledge, 6 April 1788
From: Rutledge, John
To: Jefferson, Thomas


          
            Dr. Sir
            Charleston April 6. 1788
          
          Having considered the Idea which you suggested, of my Son’s going (after visiting Paris, London, and Amsterdam) to Madrid, Lisbon and Italy, I have, this day, written to him, advising to adopt that Plan.
          I thank you, most cordially, for the very great Attention and Friendship, with which (as he has repeatedly inform’d me) you have been pleased to honour him, and request a Continuance of your Goodness and Favour to him, which, I am persuaded, he will endeavour to merit. I have the Honour to be with great Esteem Dr. Sir yrs. Sincerely,
          
            J. Rutledge
          
        